Acknowledgements
This communication is in response to applicant’s response filed on 02/15/2022.
Claims 1, 13-14, and 17 have been amended. Claims 5 and 18 have been cancelled.
Claims 1-4, 6-17, and 19-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Double Patenting that the claims are patentably distinct from the presently-pending claims of patent application no. 16/730,427, examiner respectfully argues that the claims are still subject to nonstatutory double patenting rejection because they are obvious variants of each other.
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Noë (US 20160307186) in view of Patterson (US 20160232527) for claim 13, and the combination of Noë (US 20160307186) in view of Patterson (US 20160232527) in further view of Gomes (US 20180082284) for claims 1 and 17 do not teach or suggest "determine a first location of a user card transaction processing system associated with the user card; determine a second location of a transaction processing system associated with the system; determine that both the first location and the second location are within an area in which authentication is required; in response to determining that both the first location and the second location are within the area in which authentication is required: initiate a first transaction," as recited in amended claim 1, and examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant’s makes a similar argument for claims 13 and 17, and examiner respectfully argues these arguments are moot for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 8, and 15. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claims 1, 8, and 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 17 of copending Application No. 16/730,427 (BOOKING MANAGEMENT). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, in which they have common limitations. The system of Claim 1 of Application No. 16/730,427 teaches “a booking request for a third-party service; and user card information associated with a user card; with the user card transaction processing system based at least partly on the user card information, wherein the first transaction verifies the user card information without initiating a transfer of payment; cause initiation, by the user card transaction processing system, of at least one security measure in connection with the first transaction; receive, from the user card transaction processing system, an authentication cryptogram and an authorized transaction identifier, wherein the authentication cryptogram represents satisfaction of the security measure for the first transaction; obtain, from a virtual card transaction processing system, virtual card information regarding a virtual card associated with a second account different from the first account, wherein the second account is associated with a zero balance, and wherein the virtual card information comprises a card number, an expiration date, and a security code; send, to the third-party service, the virtual card information and booking information regarding the booking request; and store the user card information, the virtual card information, and authentication information representing the authentication cryptogram and the -4-Application No.: 17/398942Filing Date: August 10, 2021 authorized transaction identifier, wherein the user card information and the authentication information are not sent to the third-party service; receive, from the third-party 
However, Claim 1 of Application No. 16/730,427 does not explicitly teach “determine a first location of a user card transaction processing system associated with the user card; determine a second location of a transaction processing system associated with the system; determine, based at least partly on the user card information, that both the first location and the second location are within an area in which authentication of the user card is required; in response to determining that both the first location and the second location are within the area in which authentication is required: initiate a first transaction with the user card transaction processing system, wherein the first transaction verifies the user card information without initiating a transfer of payment.”
Dahn (US 20200279242) from the same or similar field of endeavor teaches determine a first location of a user card transaction processing system associated with the user card; determine a second location of a transaction processing system associated with the system; determine that both the first location and the second location are within an area in which authentication of the user card is required (Paragraphs 0003, 0084, 0070, and 0061 teach national and international financial regulations increasingly require sophisticated authentication and levels of encryption to combat fraud; a security analysis may include factors such as a security regulation, and a geographic location or region; factors that can affect technical challenges in providing payment systems include changes in payment regulation; currently, regulatory authorities work with stakeholders and other parties to push for stronger user authentication measures to combat fraud and online crime; examples of such regulation include the PSD2 Strong Customer Authentication in Europe and Two-Factor Authentication (2FA) in India; the regulations apply to both the payment processor (i.e., transaction processing system) and the card issuer banks (i.e., user card transaction processing system)); and in response to determining that both the first location and the second location are within the area in which authentication is required: initiate a first transaction with the user card transaction processing system, wherein the first transaction verifies the user card information without initiating a transfer of payment (Paragraph 0079 teaches if a push payment is invoked accordingly, the user authenticates himself or herself to their client device using a biometric identifier, a passphrase, or a bank-initiated SMS or a push notification, for example; this authentication serves as the basis for an authentication message (i.e., the first transaction is user authentication)).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system in Claim 1 of Application No. 16/730,427 to include the limitations determine a first location of a user card transaction processing  initiate a first transaction with the user card transaction processing system, wherein the first transaction verifies the user card information without initiating a transfer of payment.
There is motivation to combine Dahn into Claim 1 of Application No. 16/730,427 because national and international financial regulations increasingly require sophisticated authentication and levels of encryption to combat fraud. Meeting these requirements as a payment processor prevents non-regulatory payment, and issuers can route funds safely and efficiently worldwide for millions of users with minimum inconvenience (Dahn Paragraph 0003).
Claims 13 and 17 are rejected for similar reasons as those listed for claim 1 above.
Claims 2-4, 6-12, 14-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-12, 14-16, and 19-20 of copending Application No. 16/730,427 (BOOKING MANAGEMENT). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes (US 20180082284) in view of Kenney (US 20210174352) in further view of Dahn (US 20200279242).

Regarding Claims 1, 13, and 17, Gomes teaches receive, from a user device: a booking request for a third-party service and user card information associated with a user card (Paragraphs 0015 and 0025 teach a merchant application is provided by a hotel company named “Hotel Co” and allows users to reserve rooms; as shown on a display page, the user requests to check into the hotel on Jul. 7, 2016 and check out on Jul. 9, 2016, for $150 USD per night and $24.00 USD in taxes, for an estimated total of $300.00 USD; a user uses their user device to select user selectable object 108 displayed on the display page to send a request to pay for the online booking with the user's digital wallet); initiate a first transaction with the user card transaction processing system based at least partly on the user card information, wherein the first transaction verifies the user card information without initiating a transfer of payment (Paragraph 0026 teaches the merchant application receives the request to pay with cause initiation, by the user card transaction processing system, of at least one security measure in connection with the first transaction (Paragraphs 0026-0027 teach the user's information includes the user's login credentials (e.g., username and password) for accessing services of wallet provider, and the transaction information includes the transaction total (e.g., $300); the wallet provider receives the user's information and transaction information sent by merchant application; the wallet provider authenticates the user by searching authentication database for the user login credentials provided in the transaction information; if the user login credentials provided in the transaction information are stored in authentication database, wallet provider successfully authenticates the user); receive, from the user card transaction processing system, an authentication cryptogram and an authorized transaction identifier, wherein the authentication cryptogram represents satisfaction of the security measure for the first transaction (Paragraphs 0028 and 0031 teach if the user is successfully authenticated, the wallet provider sends a message indicating that the user has been successfully authenticated to merchant application; the wallet provider also provides supplemental information to token service provider to better process the transaction and to have more information obtain virtual card information comprising a card number, an expiration date, and a security code from a virtual card transaction processing system (Paragraphs 0031 and 0018 teach the token service provider generates a multiple-use token “MT1” that may be consumed by the merchant multiple times, and exhausted in accordance with one or more rules, policies, or conditions; the multiple-use token “MT1” is associated with the user of wallet provider along with a time element; merchant ID; transaction reference ID; start date of service; end date of service; etc.; the token identifier may be referred to as a “transactable primary account number” (TPAN) because the token identifier is not an actual credit card or debit card number that can be used as a funding source in and of itself, but is a representation of the transaction and can be used by the merchant to obtain funding for the transaction from the user's linked funding instrument; the TPAN is a 16-digit number; the transactable token is a combination of a primary account number (e.g., TPAN), expiry date, and a card verification value (CVV), which may be used once by the merchant for the very first charge); send, to the third-party service, the virtual card information and booking information regarding the booking request (Paragraph 0036 teaches the token service provider sends the multiple-use token “MT1” to wallet provider who then sends the multiple-use token “MT1” to merchant application; the merchant application stores the multiple-use token “MT1” in a  and store the user card information, the virtual card information, and authentication information representing the authentication cryptogram and the -4-Application No.: 17/398942Filing Date: August 10, 2021 authorized transaction identifier, wherein the user card information and the authentication information are not sent to the third-party service (Paragraphs 0028 and 0031 teach the merchant ID and/or transaction reference ID may be retained and stored until the corresponding TPAN expires; the token service provider generates a multiple-use token “MT1;” and associates the MT1 with the user of wallet provider; the token service provider define a set of parameters surrounding the multiple-use token “MT1” that include, but are not limited to a time element (e.g., TTL, which is the period from the moment of issuance until the multiple-use token expires or is no longer valid); merchant ID (e.g., alphanumeric 32-character ID); transaction reference ID (e.g., alphanumeric 32-character ID); start date of service; end date of service; unit rate; overage amount; allowed merchant category code (MCC) list; memo (e.g., a discretionary data field in which token service provider may include information); and/or merchant business name).
However, Gomes does not explicitly teach obtain virtual card information, wherein the virtual card is associated with an account having a zero balance; send, to the third-party service, the virtual card information; receive, from the third-party service, a request to charge a cancellation penalty and a penalty amount to be charged; initiate a second transaction with the user card transaction processing system using the user card information and the authentication information, wherein the second transaction comprises transfer of the penalty amount into an account associated with the system; initiate a third transaction with the virtual card transaction processing system using the virtual card information, wherein the third transaction comprises transfer of the penalty amount from the account associated with the system into the account associated with the virtual card; and transmit, to the third-party service, a notification regarding the cancellation penalty. 
Kenney from same or similar field of endeavor teaches obtain virtual card information, wherein the virtual card is associated with an account having a zero balance (Paragraphs 0040 and 0044 teach the server may generate a virtual account number for the secondary account; the virtual account number may be a virtual card number limited to 16 digits; the secondary account may maintain a zero balance); send, to the third-party service, the virtual card information (Paragraph 0041 teaches the virtual account number may be provided to the payee); receive, from the third-party service, a request to charge a cancellation penalty and a penalty amount to be charged (Paragraphs 0042 and 0046 teach the server may receive a payment request from a payee that includes the virtual account number); initiate a second transaction with the user card transaction processing system using the user card information and the authentication information, wherein the second transaction comprises transfer of the penalty amount into an account associated with the system (Paragraphs 0052-0053 teach the server may transfer the payment initiate a third transaction with the virtual card transaction processing system using the virtual card information, wherein the third transaction comprises transfer of the penalty amount from the account associated with the system into the account associated with the virtual card (Paragraphs 0044, 0049, and 0053 teach once the payment amount has been transferred from the primary account to the secondary account, the server may remit payment from the secondary account to the linked payee; the server may push the payment to the requester/payee, and the payee may obtain the secondary account information (e.g., routing number, account number) as part of the payment process); and transmit, to the third-party service, a notification regarding the cancellation penalty (Paragraph 0054 teaches FIG. 6E shows an example of the payment being transmitted successfully to the payee; display window, which indicates that the payment has been transmitted to the payee successfully).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Gomes, which teaches making a booking request and supplying a virtual card number to the third-party service, to incorporate the teachings of Kenney to initiate a first transaction with the user card transaction processing system based at least partly on the user card information, wherein the first transaction verifies the user card information without initiating a transfer of 
There is motivation to combine Kenney into Gomes because to secure their primary account, a user may request that a secondary account be generated and affiliated with a payee. The secondary account may maintain a zero balance, except for when payment is to be remitted to the payee. Accordingly, the secondary account may obfuscate the primary account information. Furthermore, a bad actor may not obtain funds from the secondary account, if the secondary account information were to be compromised, since the secondary account typically maintains a zero balance (Kenney Paragraph 0022).
However, the combination of Gomes and Kenney does not explicitly teach determine a first location of a user card transaction processing system associated with the user card; determine a second location of a transaction processing system associated with the system; determine, based at least partly on the user card information, that both the first location and the second location are within an area in which authentication of the user card is required; in response to determining that both the first location and the second location are within the area in which authentication is required: initiate a first transaction with the user card transaction processing system, wherein the first transaction verifies the user card information without initiating a transfer of payment.
Dahn from same or similar field of endeavor teaches determine a first location of a user card transaction processing system associated with the user card; determine a second location of a transaction processing system associated with the system; determine that both the first location and the second location are within an area in which authentication of the user card is required (Paragraphs 0003, 0084, 0070, and 0061 teach national and international financial regulations increasingly require sophisticated authentication and levels of encryption to combat fraud; a security analysis may include factors such as a security regulation, and a geographic location or region; factors that can affect technical challenges in providing payment systems include changes in payment regulation; currently, regulatory authorities work with stakeholders and other parties to push for stronger user authentication measures to combat fraud and online crime; examples of such regulation include the PSD2 Strong Customer Authentication in Europe and Two-Factor Authentication (2FA) in India; the regulations apply to both the payment processor (i.e., transaction processing system) and the card issuer banks (i.e., user card transaction processing system)); and in response to determining that both the first location and the second location are within the area in which authentication is required: initiate a first transaction with the user card transaction processing system, wherein the first transaction verifies the user card information without initiating a transfer of payment (Paragraph 0079 teaches if a push payment is invoked accordingly, the user authenticates himself or herself to their client device using a biometric identifier, a passphrase, or a bank-initiated SMS or a push notification, for example; this authentication serves as the basis for an authentication message (i.e., the first transaction is user authentication)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Gomes and Kenney, which teaches making a booking request and supplying a virtual card number to the third-party service, wherein the virtual card number has a zero balance, to incorporate the teachings of Dahn to determine a first location of a user card transaction processing system associated with the user card; determine a second location of a transaction processing system associated with the system; determine, based at least partly on the user card information, that both the first location and the second location are within an area in which authentication of the user card is required; in response to determining that both the first location and the second location are within the area in which authentication is required: initiate a first transaction with the user card transaction processing system, wherein the first transaction verifies the user card information without initiating a transfer of payment.
There is motivation to combine Dahn into the combination of Gomes and Kenney because national and international financial regulations increasingly require 
Regarding Claim 1, Gomes teaches a system comprising one or more computer processors programmed by executable instructions (Paragraph 0071 teaches one or more payment service provider devices, one or more account provider devices, and/or one or more token service provider devices may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein. For example, such instructions may be stored in one or more computer readable mediums such as memories or data storage devices internal and/or external to various components of the system).
Regarding Claim 13, Gomes teaches a computer-implemented method comprising: under control of a computing system comprising one or more computing devices configured to execute specific instructions (Paragraph 0023 teaches FIGS. 2A and 2B is an example process flow 200 a, 200 b for issuing a multiple-use token for charging the user's digit wallet).
Regarding Claim 17, Gomes teaches a system comprising: an authentication information data store; and one or more computing devices in communication with the authentication information data store (Paragraph 0027-0028 teach a wallet provider maintains an authentication database that stores user credentials of users authorized to access wallet provider's services; if the user 

Regarding Claim 2, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; and Gomes further teaches wherein the one or more processors are further programmed by the executable instructions to at least: maintain the virtual card for at most one year (Paragraph 0047 teaches TTL=x+Authorization period ceiling, where x=(Start date−Current Date+1), and the Authorization period ceiling=(End date−Start date+1+366+31); the Authorization period ceiling corresponds to the maximum time up to which the actual authorization for the transaction amount can come in); and deactivate the virtual card (Paragraph 0045 teaches If the current transaction date occurs after the expiration date, this policy is not satisfied, and thus the multiple-use token is invalid).

Regarding Claim 3, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; and Gomes further teaches wherein the booking request is submitted through a web-based user interface (Paragraphs 0015 and 0025 teach an example page that is displayed on a display of a user device by a merchant application; the user device selects user selectable object displayed on page to send a request to pay for the online booking with the user's digital wallet).

Regarding Claim 4, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; and Gomes further teaches wherein the user card information comprises a card number, an expiration date, and a security code (Paragraph 0018 teaches a payment card (e.g., credit card or a debit card); a payment card comprises a primary account number, expiry date, and a card verification value (CVV)).

Regarding Claim 6, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; and Gomes further teaches wherein the at least one security measure relates to user-specific knowledge, user-owned devices, or user biometric data (Paragraph 0026 teaches the merchant application sends an indication to wallet provider to provide user device with a login page, in which the user enters her user login credentials (i.e., user-specific knowledge)).

Regarding Claim 7, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; and Gomes further teaches wherein the at least one security measure is conducted directly between the user device and user card transaction processing system (Paragraph 0027 teaches the wallet provider and authenticates the user by searching authentication database for the user login credentials provided in the transaction information; if the user login credentials provided in the transaction information are stored in authentication database, the wallet provider successfully authenticates the user).

Regarding Claim 8, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 7 above; and Gomes further teaches wherein the at least one security measure is initiated through a pop-out window on the user device, redirecting the user device to an online interface associated with the user card transaction processing system, or an embedded window which can be accessed without redirecting the user device and which connects to the online interface associated with the user card transaction processing system (Paragraph 0026 teaches the user provides the user's login credentials for accessing wallet provider's services to merchant application (i.e., embedded window), which then passes them onto wallet provider; or the merchant application sends an indication to wallet provider to provide user device with a login page (i.e., pop-out window), in which the user enters her user login credentials).

Regarding Claim 14, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 13 above; and Gomes further teaches wherein initiating the first transaction with the user card transaction processing system comprises: sending the user card information to the transaction processing system associated with the computing system (Paragraph 0026 teaches the merchant application receives the request to pay with the user's digital wallet sent by user device; the merchant application sends the user's information and transaction information to wallet provider (i.e., first transaction)); and causing the transaction processing system associated with the computing system to send an authentication request to the user card transaction processing system (Paragraphs 0026 teaches in an example, the user's 

Regarding Claim 15, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 13 above; and Gomes further teaches causing the user card transaction processing system to communicate the at least one security measure to the user device (Paragraph 0026 teaches the user provides the user's login credentials for accessing wallet provider’s services to merchant application, which then passes them onto wallet provider, or merchant application sends an indication to wallet provider to provide user device with a login page, in which the user enters her user login credentials).
Claims 1, 13, and 17 above teach wherein causing initiation of at least one security measure comprises: determining that authentication of the user card information is required (Dahn reference Paragraphs 0003, 0084, and 0070 teach national and international financial regulations increasingly require sophisticated authentication and levels of encryption to combat fraud; a security analysis may include factors such as a security regulation, and a geographic location or region; factors that can affect technical challenges in providing payment systems include changes in payment regulation; currently, regulatory authorities work with stakeholders and other parties to push for stronger user authentication measures to combat fraud and online crime; examples of such regulation include the PSD2 Strong Customer Authentication in Europe and Two-Factor Authentication (2FA) in India).

Regarding Claim 19, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 17 above; and the claim mapping for claims 1, 13, and 17 above teach wherein the one or more computing devices are further configured to at least determine a value associated with the delayed transaction, wherein the value is based at least partly on a disclosure sent to the user device in connection with the user-initiated transaction, and wherein the user-initiated transaction comprises a zero-value transaction (Paragraphs 0040 and 0044 teach the server may generate a virtual account number for the secondary account; the virtual account number may be a virtual card number limited to 16 digits; the secondary account may maintain a zero balance).

Regarding Claim 20, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 17 above; and Gomes further teaches wherein the authentication information comprises at least one of: an authentication cryptogram, or an authorized transaction identifier (Paragraph 0028 teaches if the user is successfully authenticated, the wallet provider provides a message indicating that the user has been successfully authenticated that includes supplemental transaction data; the supplemental transaction data includes an external transaction reference ID (i.e., authentication cryptogram or authorized transaction identifier) that is used as a unique ID to identify the transaction).

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes (US 20180082284) in view of Kenney (US 20210174352) in further view of Dahn (US 20200279242) in further view of Patterson (US 20160232527).

Regarding Claim 9, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; and Gomes further teaches wherein the authentication cryptogram is an alphanumeric string issued by the user card transaction processing system, wherein the alphanumeric string is a combination of data related to the first transaction and data related to the user card (Paragraphs 0028 and 0031 teach Token service provider 206 may generate the multiple-use token “MT1” and define a set of parameters surrounding the multiple-use token “MT1.” One or more parameters of the set of parameters may include, but are not limited to a time element (e.g., TTL, which is the period from the moment of issuance until the multiple-use token expires or is no longer valid); merchant ID (e.g., alphanumeric 32-character ID); transaction reference ID (e.g., alphanumeric 32-character ID)).

However, the combination does not explicitly teach wherein the authentication cryptogram is an encrypted alphanumeric string issued by the user card transaction processing system.
Patterson further teaches wherein the authentication cryptogram is an encrypted alphanumeric string issued by the user card transaction processing system (Paragraphs 0059 and 0076 teach the cryptogram may have been generated using an encryption key that resides on the communication device; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Gomes, Kenney, and Dahn to incorporate the teachings of Patterson for the authentication cryptogram to be an encrypted alphanumeric string issued by the user card transaction processing system.
There is motivation to combine Patterson into the combination of Gomes, Kenney, and Dahn because using cryptography helps protect card data and tokens and acts as proof of the interaction between the consumer and a merchant (Patterson Paragraph 0002).

Regarding Claim 10, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the penalty amount to be charged is at least partly based on policies associated with the third-party service.
Patterson from same or similar field of endeavor teaches wherein the penalty amount to be charged is at least partly based on policies associated with the third-party service (Paragraphs 0100 and 0103 teach the merchant may properly disclose to the consumer that the consumer will be responsible for any charges associated with either the reservation or stay in accordance with the terms and conditions provided; for example, when a consumer 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Gomes, Kenney, and Dahn to incorporate the teachings of Patterson for the charged penalty amount to be at least partly based on policies associated with the third-party service.
There is motivation to combine Patterson into the combination of Gomes, Kenney, and Dahn because identifying the no show transaction in the submitted transaction protects the merchant from chargeback (Patterson Paragraph 0103).

Regarding Claim 11, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the request to charge a cancellation penalty and the penalty amount is submitted through a web-based user interface.
Patterson from same or similar field of endeavor teaches wherein the request to charge a cancellation penalty and the penalty amount is submitted through a web-based user interface (Paragraphs 0105, 0090, and 0092 teach merchants may be enabled to initiate a device not present (e.g., card not present) no show transaction without requiring storage of cryptography; for example, one or more of the authorization or clearing message may identify the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Gomes, Kenney, and Dahn to incorporate the teachings of Patterson for the request to charge a cancellation penalty and the penalty amount to be submitted through a web-based user interface.
There is motivation to combine Patterson into the combination of Gomes, Kenney, and Dahn because the web-based user interface enables brick and mortar merchants to integrate their retail outlets with their web/mobile presence (Patterson Paragraph 0108).

Regarding Claim 12, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the second transaction is initiated without re-verification of the user card information.
wherein the second transaction is initiated without re-verification of the user card information (Paragraph 0092 teaches the processing network computer may receive a second authorization request message that contains the token; the processing network computer may determine that the cryptogram data field is empty and that the additional data indicates that this second authorization request is tied to the first authorization request; the absence of the cryptogram in the cryptogram data field indicates to the processing network computer that the transaction may be processed (i.e., without re-verification), even though the token is being used in a domain that is different than its intended domain restriction; if the token issuer determines that the token is valid, the token issuer may then retrieve the real account number corresponding to the token from a database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Gomes, Kenney, and Dahn to incorporate the teachings of Patterson for the second transaction to be initiated without re-verification of the user card information.
There is motivation to combine Patterson into the combination of Gomes, Kenney, and Dahn because a no-show transaction may be problematic when utilized with tokenization. To address this problem, merchants may be enabled to initiate a device not present (e.g., card not present) no show transaction without requiring storage of cryptography. For example, one or more of the authorization or clearing message may identify the transaction as one that involves a no show event, as well as reference the original authorization. The no show transaction may 

Regarding Claim 16, the combination of Gomes, Kenney, and Dahn teaches all the limitations of claim 13 above; however, the combination does not explicitly teach wherein initiating the second transaction comprises using the authentication cryptogram and the user card information to transfer payment from an account associated with the user card into an account associated with the computing system.
Patterson from same or similar field of endeavor teaches wherein initiating the second transaction comprises using the authentication cryptogram and the user card information to transfer payment from an account associated with the user card into an account associated with the computing system (Paragraphs 0060 and 0064-0065 teach after the server computer receives the first authorization request message, the server computer verifies the cryptogram; in a second subsequent transaction that is linked to the first transaction, the server computer receives a second authorization request message comprising the token from the resource provider computer for a transaction conducted in a second domain; although the second subsequent transaction is being conducted via a different domain than the first transaction, the server computer will still continue to process the transaction and will not decline the transaction; this is because the server computer has determined that the current transaction is related to the first transaction and is not an original submission (i.e., server computer has the cryptogram from the first authorization request)).

There is motivation to combine Patterson into the combination of Gomes, Kenney, and Dahn because using an authentication cryptogram helps protect card data and tokens and acts as proof of the interaction between the consumer and a merchant (Patterson Paragraph 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaufman et al. (US 20210216976) teaches systems and methods for receiving customer payment details and generating outgoing payment details on-demand. A network-connected interface can receive customer payment details for payment of an incoming amount. A data store can store a plurality of transaction tracking records including a unique key code and an allocatable amount. A payment gateway can receive authorization data for payment of the incoming amount. An outgoing payment generator can respond to an outgoing payment request comprising an offered key code and an outgoing payment amount if the offered key code matches an existing transaction tracking record in the data store. Outgoing 
Shriver et al. (US 20210065170) teaches embodiments for selecting an exemption to a strong authentication requirement. In one embodiment, an exemption selection engine receives a payment transaction for a user account using a payment instrument from a payment issuer. The exemption selection engine determines, for a plurality of different exemptions from an authentication challenge performed by the payment issuer, whether the payment transaction qualifies for respective ones of the plurality of different exemptions. The exemption selection engine then identifies a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies based at least in part on respective success histories for respective ones of the subset of the plurality of different exemptions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/C.P.J./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619